UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7130


MICHAEL ANGEL WHITE,

                Petitioner - Appellant,

          v.

WARDEN, Lee Correctional Institution,

                Respondent - Appellee,

          and

STATE OF SOUTH CAROLINA,

                Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Joseph F. Anderson, Jr., District
Judge. (1:10-cv-01456-JFA)


Submitted:   December 20, 2011              Decided:   December 23, 2011


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Angel White, Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Angel     White    seeks       to    appeal     the    district

court’s    order    denying      relief    on    his    28    U.S.C.     § 2254    (2006)

petition.       The district court referred this case to a magistrate

judge pursuant to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp.

2011).     The magistrate judge recommended that relief be denied

and advised White that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

            The     timely       filing     of    specific         objections      to    a

magistrate      judge’s     recommendation         is    necessary        to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned       of        the    consequences        of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                            White

has waived appellate review by failing to file objections after

receiving proper notice.            Accordingly, we deny a certificate of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions       are   adequately       presented        in   the     materials

before    the    court    and    argument       would   not    aid      the    decisional

process.



                                                                                DISMISSED

                                           2